Citation Nr: 9903879	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  97-30 382	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased disability rating for right 
carpal tunnel syndrome, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability rating for left 
carpal tunnel syndrome with left ulnar nerve neuropathy, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Michael J. Calabro, Attorney 
at Law


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



INTRODUCTION

The veteran's service included active duty for training from 
July 29, 1968, to November 25, 1968, and active duty from 
April 1987 to March 1991.  


FINDINGS OF FACT

1.  A timely notice of disagreement and VA Form 9 were 
received following a September 1996 rating decision by which 
the regional office (RO) denied a disability evaluation 
greater than 10 percent for right carpal tunnel syndrome and 
a disability evaluation greater than 10 percent for left 
carpal tunnel syndrome with left ulnar nerve neuropathy.  

2.  The veteran subsequently submitted a written withdrawal 
of any appeal of these issues.


CONCLUSION OF LAW

The Board of Veterans' Appeals (Board) does not have 
jurisdiction to consider increased rating claims for right 
carpal tunnel syndrome and left carpal tunnel syndrome with 
left ulnar nerve neuropathy.  38 U.S.C.A. § 7105(d) (West 
1991); 38 C.F.R. §§ 20.101, 20.202, 20.204 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appellant may withdraw his or her appeal in writing at any 
time before the Board promulgates a final decision.  
38 C.F.R. § 20.204.  When an appellant does so, the 
withdrawal effectively creates a situation in which an 
allegation of error of 

fact or law no longer exists.  Consequently, in such an 
instance, the Board does not have jurisdiction to review the 
appeal, and therefore a dismissal is appropriate.  
38 U.S.C.A. § 7105(d).  

By a September 1996 rating action, the RO denied claims of 
entitlement to a disability evaluation greater than 
10 percent for right carpal tunnel syndrome and entitlement 
to a disability evaluation greater than 10 percent for left 
carpal tunnel syndrome with left ulnar nerve neuropathy.  In 
the same month, the RO notified the veteran of the denial.  
Thereafter, in October 1996, the RO informed the veteran's 
representative that a memorandum (which had been received at 
the RO earlier that month) would be treated as an appeal of 
the September 1996 decision.  Subsequently, in September 
1997, the RO furnished the veteran a statement of the case 
regarding the two increased rating issues.  In the same 
month, the veteran submitted a VA Form 9, Appeal to Board of 
Veterans' Appeals, in which he noted that the reason for the 
original denial of his claim was "a missed exam" in August 
1996.  

In January 1999, the RO notified the veteran that his appeal 
was being certified and his records transferred to the Board 
in Washington, D.C.  In a statement received at the Board in 
early February 1999, the veteran specifically noted his 
desire not to appeal the issues under consideration and 
requested that the appeal of these claims be withdrawn.  The 
veteran explained that he had missed a physical examination 
and had only asked in his Form 9 that the examination be 
re-scheduled.  Importantly, the veteran expressed his desire 
to withdraw the appeal of these claims in writing.  See 
38 C.F.R. § 20.204.  Given the clear message from a reading 
of the veteran's February 1999 letter, the Board concludes 
that further action with regard to the veteran's appeal is 
not appropriate.  38 U.S.C.A. § 7105(d).  



ORDER

The appeal of the claims of entitlement to a disability 
rating greater than 10 percent for right carpal tunnel 
syndrome and entitlement to a disability rating greater than 
10 percent for left carpal tunnel syndrome with left ulnar 
nerve neuropathy is dismissed.  



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

